16-2740
     Zhang v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A206 059 867

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   20th day of December, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   TAO ZHANG,
14            Petitioner,
15
16                       v.                                          16-2740
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Cindy S. Ferrier,
27                                       Assistant Director; Tracie N. Jones,
28                                       Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Tao Zhang, a native and citizen of the People’s

6    Republic of China, seeks review of a July 22, 2016, decision

7    of the BIA, affirming a December 8, 2014, decision of an

8    Immigration Judge (“IJ”) denying Zhang’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).    In re Tao Zhang, No. A206 059 867

11   (B.I.A. July 22, 2016), aff’g No. A206 059 867 (Immig. Ct. N.Y.

12   City Dec. 8, 2014).   We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       Where, as here, the BIA agrees with the IJ’s adverse

15   credibility determination and adopts the IJ’s reasoning, we

16   review both the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
18   524, 528 (2d Cir. 2006).     We review the agency’s adverse

19   credibility determination for substantial evidence.    See Xiu

20   Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d Cir. 2008); see also

21   8 U.S.C. § 1252(b)(4)(B).

22       For asylum applications like Zhang’s, governed by the REAL

23   ID Act, the IJ “may rely on any inconsistency or omission in

                                    2
1    making an adverse credibility determination, as long as the

2    ‘totality of the circumstances’ establishes that an asylum

3    applicant is not credible.”     Xiu Xia Lin, 534 F.3d at 167

4    (citing 8 U.S.C. § 1158(b)(1)(B)(iii)).    “[E]ven where an IJ

5    relies on discrepancies or lacunae that, if taken separately,

6    concern matters collateral or ancillary to the claim, the

7    cumulative effect may nevertheless be deemed consequential by

8    the fact-finder.”   Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d

9    Cir. 2006) (internal quotation marks and citation omitted).

10   “We defer . . . to an IJ’s credibility determination unless,

11   from the totality of the circumstances, it is plain that no

12   reasonable fact-finder could make such an adverse credibility

13   ruling.”   Xiu Xia Lin, 534 F.3d at 167.

14       Zhang claims that the Chinese government detained and beat

15   him for challenging the taking of his and his parents’ property

16   and, ultimately, demolished their home in October 2011.     The

17   inconsistencies identified by the IJ are supported by the record

18   and undermine Zhang’s narrative and pedigree information.

19   Accordingly, there is substantial evidence to support the

20   adverse    credibility   determination.       See    8   U.S.C.

21   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

22       The inconsistencies identified by the IJ were: (1) whether

23   Zhang left China immediately after the alleged demolition of

                                    3
1    his and his parents’ home or remained for one year in a temporary

2    home; (2) whether his family continued to reside at the

3    allegedly demolished home’s address as of March 2013; and (3)

4    inconsistencies concerning the basic facts of Zhang’s and his

5    family’s life, including whether Zhang’s father previously

6    worked for the Chinese government, Zhang’s highest level of

7    education, and Zhang’s marital status.

8          The agency was not compelled to credit Zhang’s various

9    explanations because they did not resolve the inconsistencies.

10   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

11   petitioner must do more than offer a plausible explanation for

12   his   inconsistent     statements       to   secure   relief;     he   must

13   demonstrate that a reasonable fact-finder would be compelled

14   to credit his testimony.” (internal quotation marks omitted)).

15         Given the multiple inconsistencies, it cannot be said “that

16   no    reasonable    fact-finder     could     make    such   an   adverse

17   credibility ruling.”       Xiu Xia Lin, 534 F.3d at 167.               The

18   adverse    credibility     ruling       is   dispositive     of    asylum,

19   withholding of removal, and CAT relief because all three forms

20   of relief were based on the same facts on which Zhang was found

21   not credible.      Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

22   2006).    Although Zhang asserts that the agency ignored an

23   imputed political opinion claim, that claim is based on the same

                                         4
1    facts, and the adverse credibility ruling is dispositive.

2        For the foregoing reasons, the petition for review is

3    DENIED.    As we have completed our review, any stay of removal

4    that the Court previously granted in this petition is VACATED,

5    and any pending motion for a stay of removal in this petition

6    is DISMISSED as moot.    Any pending request for oral argument

7    in this petition is DENIED in accordance with Federal Rule of

8    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

9    34.1(b).

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk




                                     5